EXECUTION COPY STOCKHOLDER AGREEMENT This STOCKHOLDER AGREEMENT, dated as of June 14, 2010 (this “Agreement”), is by and among Chindex International, Inc., a Delaware corporation (the “Company”), Fosun Industrial Co., Limited, a Hong Kong corporation (the “Investor”), and Shanghai Fosun Pharmaceutical (Group) Co., Ltd, a Chinese corporation (the “Warrantor”). W I T N E S S E T H: WHEREAS, the Company, the Investor and the Warrantor have entered into a Stock Purchase Agreement, dated June 11, 2010 (as it may be amended from time to time) (the “Purchase Agreement”), pursuant to which the Investor is, concurrently herewith, (i) contemplating purchasing shares of common stock of the Company, par value $0.01 per share (“Common Stock”), in the open market or otherwise from third parties and (ii)agreeing to acquire directly from the Company shares of Common Stock (such shares of Common Stock as are acquired by the Investor and its Affiliates pursuant to the Purchase Agreement being referred to herein as the “Shares”); WHEREAS, the Company’s principal purpose in entering into the Purchase Agreement and this Agreement is to align the interests of the Investor with that of the Company and then to preserve such alignment; and WHEREAS, the Company, the Investor and the Warrantor desire to set forth their respective obligations in connection with the ownership, directly or indirectly, at any time and from time to time, by the Investor, the Warrantor and any of their Affiliates (as defined below) of the Shares and any other shares (the “Other Shares”) of Common Stock heretofore or hereafter acquired. NOW, THEREFORE, in consideration of the respective representations, warranties, covenants, agreements and conditions herein and intending to be legally bound, the parties hereto, hereby agree as follows: ARTICLE I DEFINITIONS Section 1.1. Definitions.The following terms, as used herein, have the following meanings: “Affiliate” means, with respect to any Person or group of Persons, a Person that directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with such Person or group of Persons. “Agreement” or “this Agreement” shall have the meaning set forth in the Preamble, and shall include the Exhibits hereto and all amendments hereto made in accordance with the provisions hereof. “Amended Rights Agreement” shall have the meaning set forth in the Purchase
